Title: From Thomas Jefferson to John Page, 9 April 1764
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Devilsburgh April 9th 1764.
                    
                    This letter will be conveied to you by the assistance of our friend Warner Lewis. Poor fellow! never did I see one more sincerely captivated in my life. He walked to the Indian camp with her yesterday, by which means he had an opportunity of giving her two or three love squeezes by the hand, and like a true Arcadian swain, has been so enraptured ever since that he is company for no one. Betsy Yates has at last bestowed her hand on B   d and whether it was for money, beauty, or principle, will bear so nice a dispute that no one will venture to pronounce. Two days before the wedding I was not a little surprised on going to the door at my house to see him alight from his horse. He stepped up to me and desired the favor of me to come to Mr. Yates’s at such a time. It was so unexpected that for some time I could make no reply; at last I said “yes” and turned about and walked back into my room. I accordingly attended, and to crown the joke, when I got there, was dubbed a bridesman. There were many other curious circumstances too tedious to mention here. Jack Walker is expected in town tomorrow. How does your pulse beat after your trip to the Isle of White? What a high figure I should have cut had I gone! When I heard who visited you there I thought I had met with the narrowest escape in the world. I wonder how I should have behaved? I am sure I should have been at a great loss. If your mistress can spare you a little time, your friends here would be very glad to see you, particularly Small, and myself, as everything is now ready for taking the height of this place above the water of the creeks. Fleming’s relapse will justly afford you great matter of triumph after rallying you so much on being in love. Adieu dear Page.
                    
                    
                        P. S. Walker is just arrived: he goes out of town on Wednesday and will return again in about three weeks.
                    
                